The court below gave judgment for the plaintiff, and the defendant appealed therefrom to this Court.
This question seems to be decided by the acts referred to. Dispensing with a seal where a writ issues to a county within the district is a strong legislative declaration that a seal is essential where a writ issues out of the district. It might be supposed that the signature of the clerk was sufficient proof of its authenticity in all the counties where courts were subordinate to the district Superior Courts, but not so well known beyond their limits. Probably since the alteration of the courts the same reasoning would render it necessary to add the seal to all writs issuing out of the county, since the counties now bear the same judicial relation to each other as the districts formerly did.  (227) A process by which a man's person or property is liable to be affected ought to bear on its face the highest evidence of authenticity; and the law has always considered that the writs issuing from a court are most satisfactorily proved by the seal provided by public authority, which every man is presumed to know. A seal of some sort has been indispensable to all original writs from the earliest times; and though the Legislature has in some instances relaxed the common-law strictness of affixing them to all writs, they have assented and preserved the necessity of it in this case. My opinion is that the sheriff is not liable.